Cuyahoga App. No. 77121. On August 13, 2001, appellee filed a motion for stay of these proceedings due to the existence of an Order of Rehabilitation and Stay relating to Reliance National Indemnity Company. On August 21, 2001, this court granted the motion for stay and ordered appellee to file a notice of status of the rehabilitation. On August 30, 2001, appellee filed a notice that the stay issued by the Pennsylvania Insurance Commissioner had been lifted. Upon consideration of appellee’s notice,
IT IS ORDERED by the court that the stay of proceedings entered on August 21, 2001, be, and hereby is, lifted.
IT IS FURTHER ORDERED, sua sponte, that appellant’s reply brief shall he due within twenty days of the date of this entry.